Citation Nr: 0934206	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-06 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from January 
30, 2006 to February 13, 2006.

2. Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from February 
20, 2006 to March 3, 2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and June 2006 decisions of 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Tomah, Wisconsin.  The Veteran's disagreement with the 
denial of payment or reimbursement of private medical 
expenses led to this appeal. The claims have been before the 
Board on a previous occasion, and were remanded in February 
2009 for evidentiary development.  The instructions of the 
remand were not complied with, and this case must be remanded 
again for remedial development.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran was scheduled for a Board 
hearing pursuant to his request. The Veteran cancelled this 
hearing.  A motion to reschedule the hearing was denied by a 
Board member based on the Veteran's incarceration.  See 38 
C.F.R. § 20.704 (2008).  The undersigned notes at the outset 
that, pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  The Veteran is entitled 
to a hearing before a Veterans Law Judge, either in person, 
or via video conference in lieu of an in-person hearing, if 
he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2008).

VA has a statutory obligation to assist the Veteran in the 
development of his claim. The duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185 
(1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In view of the foregoing, the VAMC must contact the Veteran 
to determine if he wants a personal hearing and, if so, the 
type of hearing, to include a Travel Board or Board 
videoconference hearing.  Id.  Any indicated action 
thereafter must be accomplished.

This case was remanded to the VA Medical Center in Tomah, 
Wisconsin on a previous occasion for evidentiary development.  
It is apparent by the record, that the development requested 
by the Board was not accomplished.  Specifically, the Medical 
Center was asked to provide a medical opinion regarding 
whether the care or services rendered during either or both 
periods of the private hospitalizations at issue (January 30, 
2006 to February 13, 2006, and February 20, 2006 to March 3, 
2006) was for a medical emergency of such nature that delay 
would have been hazardous to the Veteran's life or health.  
See 38 C.F.R. § 17.120 (2008).

Following the issuance of the remand, the Medical Center 
printed additional copies of the private hospitalization 
summaries, as well as issuing a VCAA letter to the Veteran, 
which partially explained what is necessary to substantiate 
the claims for reimbursement, although, not to the detail 
specified in the earlier remand.  Additionally, no medical 
opinion is of record, and thus, the instructions of the Board 
were not complied with.  Veterans, as a matter of right, are 
entitled to compliance with Board instructions for additional 
development.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The language in the February 2009 Board remand explained, 
quite clearly, the applicable laws and regulations pertaining 
to the award of reimbursement or payment for unauthorized 
medical expenses at a non-VA facility.  It was also noted in 
the remand that the Veteran's private physician, identified 
as Dr. Mahoney, had been identified as someone who could 
provide an opinion as to whether either or  both of the 
Veteran's two hospital admissions at issue were for medical 
emergencies within the meaning of 38 C.F.R. § 17.120 (2008).  
There is no evidence to indicate that any attempt was made to 
contact this physician, which is another violation of the 
Board's remand order.  See Stegall, supra.  

Quite simply, it is apparent that the VA Medical Center in 
Tomah, Wisconsin either did not read the Board's February 
2009 remand order, or patently ignored the Board's 
instructions.  Either situation is unacceptable, and has 
resulted in unnecessary delay in adjudicating the Veteran's 
claims.  Unfortunately, these claims must be remanded again 
for remedial compliance with the earlier February 2009 
remand.  The language in the remand section below  is 
identical to that included in the earlier remand order, and 
the Medical Center is advised that the claim cannot go 
forward until their cooperation in developing the claim has 
been fully provided.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification 
letter.  The letter should inform the 
Veteran about (a) the information and 
evidence necessary to substantiate the 
claim; (b) inform him about the 
information and evidence that VA will seek 
to provide; and (c) inform the Veteran 
about the information and evidence he is 
expected to provide.  This letter should 
include the elements of the claim located 
in 38 C.F.R. § 17.120 as well as a copy of 
the text of 38 C.F.R. § 17.121 regarding 
the limitations on payment or 
reimbursement of the cost of emergency 
hospital care.

2.  This letter should also specifically 
inform the Veteran to submit any record of 
an opinion from Dr. Mahoney or Dr. Mackay 
(physician's name previously identified in 
the Combine Health Record (CHR)) and that 
VA can obtain such record with proper 
consent and authorization. 

3. Obtain a VA opinion to determine if the 
Veteran had a medical emergency upon 
admission to either or both 
hospitalizations at issue.  A copy of the 
CHR and the claims file should be sent to 
the physician completing the opinion 
request.  Following review of the relevant 
evidence in the CHR and claims file, 
including the records documenting the 
private care in question in the CHR and 
Volume 4 of the claims file, the physician 
should provide answers to the following 
questions:

                                
Hospitalization #1     

a) Is it at least as likely as not 
(50 percent or greater probability) 
that the initial evaluation and 
treatment beginning January 30, 2006 
was for a medical emergency of such 
nature that delay would have been 
hazardous to life or health? 

In forming this opinion, the 
physician is directed to consider 
the evidence that the Veteran had 
received treatment for back pain 
just prior to the January 30, 2006 
treatment for which he is seeking 
reimbursement or payment and 
consider the Veteran's medical and 
medication history.

                 b) If the physician finds 
that the treatment beginning 
January 30, 2006 was for a medical 
emergency, is it at least as 
likely as not (50 percent or 
greater probability) that the 
medical emergency did not cease 
prior to discharge from treatment 
on February 13, 2006, so that the 
Veteran could not have been 
transferred from the non-VA 
facility to a VA medical center 
for continuation of treatment for 
the disability?

                             
                                 
Hospitalization #2                      

c) Is it at least as likely as not 
(50 percent or greater probability) 
that the initial evaluation and 
treatment beginning February 20, 
2006 was for a medical emergency of 
such nature that delay would have 
been hazardous to life or health? 
                
                d) If the physician finds 
that the treatment beginning 
February 20, 2006 was for a 
medical emergency, is it at least 
as likely as not (50 percent or 
greater probability) that the 
medical emergency did not cease 
prior to discharge from treatment 
on March 3, 2006, so that the 
Veteran could not have been 
transferred from the non-VA 
facility to a VA medical center 
for continuation of treatment for 
the disability?

                 3.  Thereafter, the claims 
should be re- adjudicated.  The VAMC 
should document whether the conditions 
listed in 38 C.F.R. § 17.120 and § 17.121 
are satisfied, including a finding that 
VA facilities were feasibly available, 
and VAMC must include a basis for each 
determination, to include the approximate 
distances between the Veteran's home to 
the VAMC and to the private hospital.  If 
either benefit sought is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



